         Case 4:19-cv-05041 Document 23-1 Filed on 08/24/20 in TXSD Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    Lilly Ann Hopkins,
           Plaintiff,

    v.                                                   C.A. No. 4:19-CV-5041

    Lorie Davis, et al.,
           Defendants.


                                                 ORDER

         The Office of the Attorney General (“OAG”), as amicus curiae, at the Court’s request,

provided a Martinez report 1 and requested that the Court seal it. Defendants’ Motion to Seal is

GRANTED.



Signed on ________ day of _______ 2020.



                                          ___________________________________
                                                    JUDGE PRESIDING




1   Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1987).
